DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 20, 23, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Owszarek (US6,261,055B1).
	Owczarek, in column 14, line 14 to column 17, line 40, and figure 2, teaches (cl.14) an exhaust chamber of a steam turbine, comprising: an outer casing which includes an end wall part 40 in an axial direction and an extension part 42 extending upward in the axial direction from the end wall part; a first flow guide formed into an annular shape, the first flow guide 71 forming an upstream region of a diffuser surface 45 of a hub-side flow guide and being fixed to an upstream end portion of the extension part on a radially inner side of the diffuser surface; and a second flow guide 81a formed into an annular shape, the second flow guide forming a downstream region of the diffuser surface at a position downstream of the first flow guide and on a radially outer side of the extension part, and being fixed to the extension part, (cl.20) the second flow guide 81a is attached to the outer casing to be detachable from the outer casing, (cl.23)  a tip-side flow guide 13 forming a tip-side diffuser surface on a radially outer side of the first flow guide, (cl.25) the first flow guide 71 is detachably supported by the outer casing, (cl.30) a steam turbine, comprising: the exhaust chamber of the steam turbine according to claim 14; a rotor blade 38 disposed upstream of the exhaust chamber of the steam turbine; and a stator vane 37 disposed upstream of the exhaust chamber of the steam turbine.


Allowable Subject Matter
Claim 31 is allowed.
Regarding claim 31, prior art fails to teach or fairly suggest a steam turbine replacement method of replacing a part of an existing steam turbine, comprising: a step of detaching an outer upper half casing from the steam turbine; a step of detaching a flow guide forming a diffuser surface from an outer casing; a step of detaching an existing inner casing from an outer lower half casing; a step of preparing a rotor including a last blade and attaching a tip-side flow guide to the inner casing which is newly established; a step of attaching an inner lower half casing to the outer lower half casing and attaching the rotor to the inner lower half casing; a step of attaching a first flow guide and a second lower half flow guide to the outer lower half casing; a step of attaching an inner upper half casing to the outer lower half casing where the inner lower half casing is placed; a step of attaching a second upper half flow guide to the outer upper half casing; and a step of attaching the outer upper half casing to the outer lower half casing.
Claims 15-19, 21-22, 24, and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 15 and all the claims that depend on claim 15, prior art fails to teach or fairly suggest the second flow guide includes a diffuser surface forming member for forming the downstream region of the diffuser surface, and a plurality of connection ribs disposed along a circumferential direction, for connecting the diffuser surface forming member and the extension part.
Regarding claim 19, prior art fails to teach or fairly suggest the second flow guide is formed in an axis direction of a rotor of the steam turbine and has at least two division surfaces extending in a circumferential direction.
Regarding claim 21, prior art fails to teach or fairly suggest the outer casing has a division surface extending in the axial direction, for dividing the outer casing into an outer upper half casing and an outer lower half casing in the circumferential direction, and a circumferential position of the division surface matches a position of each of the division surfaces of the second flow guide.
Regarding claim 22, prior art fails to teach or fairly suggest the outer casing has a division surface extending in the axial direction, for dividing the outer casing into an outer upper half casing and an outer lower half casing in the circumferential direction, and a circumferential position of the division surface matches a position of each of the division surfaces of the second flow guide.
Regarding claim 24, prior art fails to teach or fairly suggest the tip-side flow guide has a downstream end portion positioned upstream of the upstream end portion of the extension part in the axial direction.
Regarding claim 26, prior art fails to teach or fairly suggest a recess is formed, which is positioned on a radially outer side of a downstream end portion of the hub-side flow guide and is recessed downstream of the downstream end portion in the axial direction.
Regarding claim 27, prior art fails to teach or fairly suggest the first flow guide includes: a diffuser surface forming member for forming the upstream region of the diffuser surface; and a fixing plate part extending radially inward from a downstream end of the diffuser surface forming member and coupled to the upstream end portion of the extension part.
Regarding claim 28, prior art fails to teach or fairly suggest the first flow guide includes a first diffuser surface forming member for forming the upstream region of the diffuser surface, wherein the second flow guide includes a second diffuser surface forming member for forming the downstream region of the diffuser surface, and wherein the first flow guide and the second flow guide are arranged such that a downstream end of the first diffuser surface forming member and an upstream end of the second diffuser surface forming member face each other in the axial direction.
Regarding claim 29, prior art fails to teach or fairly suggest the extension part extends to the upstream end portion fixed to the first flow guide, from a radially inner end of the end wall part toward upstream.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US20200173309A1, US20200011206A1, US20180320555A1, and US20100232966A1 are cited to show a steam turbine exhaust chamber.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745